Citation Nr: 1418002	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  05-03 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an increased rating for residuals of a fracture of the distal left fibula, currently rated as 10 percent disabling.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bipolar disorder. 

3.  Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, posttraumatic stress disorder (PTSD), and depression.

4.  Entitlement to service connection for a low back disability, to include as secondary to service-connected residuals of a fracture of the distal left fibula.

5.  Entitlement to service connection for fractures of the left foot and toes, to include as secondary to service-connected residuals of a fracture of the distal left fibula.

6.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 (West 2002) for left toe fractures due to VA treatment at the North Chicago VA Medical Center (VAMC) in January 2007.

7.  Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to January 1981. 

This case comes before the Board of Veterans' Appeals  (Board) on appeal from March 2004 and March 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, and Milwaukee, Wisconsin, respectively.  Jurisdiction over the claims file is currently held by the RO in Chicago. 

In a May 2007 decision, the Board denied the claims for entitlement to service connection for a psychiatric disorder and entitlement to an increased rating for residuals of a fractured distal left fibula.  The Veteran appealed the denial to the Court of Appeals for Veterans Claims (Court).   In August 2009, the Court granted a Joint Motion for Remand filed by the parties, vacating and remanding the portion of the May 2007 Board decision denying the psychiatric and left fibula claims.  The appeal was returned to the Board and in December 2010, the Board remanded the matters along with claims to reopen service connection for bipolar disorder, service connection for a low back disability, service connection for a left foot disability, and TDIU for further development.

Regarding the current appeal for entitlement to service connection for a left foot disability, the Board denied a claim for service connection for a left foot cyst/bunion in its May 2007 decision.  The denial of this claim was not disturbed by the parties' August 2009 JMR and was not vacated and remanded by the Court.  The Board's May 2007 decision is therefore final with regard to service connection for left foot cysts/bunions.  The claim for service connection for a left foot disability currently before the Board is limited to consideration of left foot and toe fractures, and the issue on the first page of this decision has been accordingly recharacterized.

In July 2006, the Veteran testified at the RO before a Veterans Law Judge who is no longer employed with the Board.  Correspondence received in May 2010 reflects that the Veteran does not desire another hearing.  A transcript of the July 2006 hearing is associated with the claims file. 

The issues of entitlement to service connection for an acquired psychiatric disorder  and low back disability, entitlement to compensation under 38 U.S.C.A. § 1151 for left toe fractures, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  The Veteran's residuals of a fracture of the distal left fibula manifest a left ankle disability that is no more than moderate.

2.  The claim for service connection for bipolar disorder was initially denied in an unappealed April 2005 rating decision.  

3.  The evidence received since the April 2005 rating decision relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.

4.  Residuals of fractures of the left foot and toes were not present in service or until years thereafter, are not etiologically related to a disease or injury during active duty, and are not caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 20 percent, but not higher, for residuals of a fracture of the distal left fibula are met throughout the claims period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5262 (2013).

2.  New and material evidence has been received and the claim for entitlement to service connection for bipolar disorder is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

3.  Fractures of the left foot and toes were not incurred in or aggravated by active service and are not proximately due to or the result of a service-connected disability.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.310.  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Residuals Fracture Left Fibula

Service connection for residuals of a fractured left distal fibula was granted in a February 1982 rating decision.  An initial noncompensable evaluation was assigned effective September 27, 1981.  An increased 10 percent evaluation was assigned in a March 2002 rating decision effective January 29, 2002.  The March 2004 rating decision on appeal continued the 10 percent evaluation.  The Veteran contends that an increased rating is warranted for his disability as it manifests chronic daily burning pain across his entire ankle with instability.  

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's residuals of a fractured left fibula are currently rated as 10 percent disabling under Diagnostic Code 5262.  This diagnostic code pertains to impairment of the tibia and fibula and provides a 10 percent evaluation with a slight knee or ankle disability.  A 20 percent evaluation is assigned with moderate knee or ankle disability.  A maximum 30 percent evaluation is warranted with marked knee or ankle disability.  38 C.F.R. § 4.71a, Diagnostic Code 5262.  Although Diagnostic Code 5262 considers the severity of a knee or ankle disability in determining the appropriate rating for tibia and fibula impairment, the Board will limit its present analysis to symptoms stemming from the left ankle.  The Veteran has never complained of left knee pain or other knee symptomatology and treatment records dated throughout the claims period do not document any findings related to the left knee.  Thus, the question before the Board is whether the service-connected left fibula fracture has resulted in a left ankle disability that more nearly approximates slight, moderate, or severe.

After review of the evidence of record, the Board finds that the Veteran's residuals of a fractured left fibula most nearly approximate the criteria contemplated by a 20 percent evaluation and a moderate left ankle disability under Diagnostic Code 5262.  Throughout the claims period, the Veteran has complained of worsening and burning ankle pain over his ankle.  Pain logs submitted by the Veteran document episodes of increased pain with standing, walking, and other physical activities.  Upon VA examination in June 2003, the Veteran also manifested mild laxity of the ankle.  Treatment records from the North Chicago and Madison VA Medical Centers (VAMCs) show that he was issued a cane, custom orthotics, and an ankle brace to assist in ambulation.  Lay statements from the Veteran dated in June 2003 and February 2004 also note his complaints of pain and functional impairment due to the left ankle disability.  Based on the competent lay reports of daily chronic left ankle pain and the objective finding of instability in June 2003, the Board finds that an increased 20 percent rating is warranted throughout the claims period, consistent with a moderate left ankle disability.  
A rating in excess of 20 percent is not warranted as the Veteran's residuals of a left fibula fracture clearly do not most nearly approximate a marked ankle disability.  X-rays of the left ankle taken throughout the claims period establish the Veteran's fracture of the left fibula is well-healed and do not indicate more than minimal arthritis of the joint.  The left ankle demonstrated full range of motion during VA examinations conducted in June 2003 and May 2013, and motion was only slightly limited at a VA examination in February 2009.  Muscle strength was full at all the VA examinations and the May 2013 VA examiner noted that the cause of the Veteran's left ankle pain was not clear.  The examiner further stated that there was no appreciable shortening or rotational abnormality of the left leg and conditions similar to the Veteran's are typically asymptomatic.  Mild instability was observed by the June 2003 VA examiner, but the Veteran was provided physical therapy at the North Chicago VAMC through May 2003, and his progress was deemed excellent with resolving ankle pain and improved muscle strength.  The left ankle was also stable during the February 2009 and May 2013 VA examinations.  The Veteran's VA podiatrists also identified several other foot disabilities to account for his complaints of pain and instability, including pes planus, a ganglion cyst of the sub talar joint, and cerebellar deficits due to alcoholism.  

Thus, the Board finds that the Veteran's residuals of a left fibula fracture most nearly approximate a moderate left ankle disability and a 20 percent rating under Diagnostic Code 5262 based primarily on the lay evidence of chronic daily ankle pain.  A rating in excess of 20 percent is not warranted as the objective medical evidence establishes that the Veteran's fibula fracture is well-healed, manifests no more than minimal arthritis, has not resulted in marked limitation of motion, loss of muscle strength, or more than mild instability at any time during the claims period.  The Board has considered whether there is any other schedular basis for granting a higher rating, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against a disability evaluation in excess of 20 percent for residuals of a fractured left distal fibula.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disability.  His service-connected left fibula fracture manifests a left ankle disability with pain upon activity and no more than mild instability.  These manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the disability and referral for consideration of extraschedular rating is not warranted.


Claim to Reopen Service Connection

The claim for entitlement to service connection for bipolar disorder was initially denied in an unappealed April 2005 rating decision.  The RO found that the record did not establish the presence of a link between the Veteran's bipolar disorder and active duty service.  The Veteran did not appeal the April 2005 denial of the claim and the rating decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2013).  

The evidence received since the April 2005 denial of the claim includes numerous statements from the Veteran and his representative alleging several etiologies for bipolar disorder.  In October 2007, the Veteran reported several in-service traumatic events he identified as the cause of his psychiatric symptoms.  The Veteran's representative also stated in a November 2010 letter that the Veteran had experienced symptoms of a psychiatric disorder since active duty service and contended that service connection was warranted on a secondary basis as due to the service-connected residuals of a fracture of the distal left fibula.  The Board finds that this evidence is new as it was not previously considered and is also material as it relates to a previously unestablished fact in the claim-a possible nexus between the Veteran's bipolar disorder and active duty and a service-connected disability.  Thus, the new lay statements are sufficient to reopen the claim for entitlement to service connection.  


Service Connection for Left Foot and Toe Fractures

The Veteran contends that service connection is warranted for residuals of fractures to the left foot and toes as they were incurred due to injuries caused by left ankle instability.  The Veteran is service-connected for residuals of a fractured left distal fibula manifested by a left ankle condition.  Service connection is provided for a disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  

The record establishes the presence of a chronic disability.  Treatment records from the North Chicago VAMC show that the Veteran incurred a hairline fracture of the distal phalanx of the left great toe in February 2004 after a fall on the VAMC campus.  The fracture was confirmed by a VA podiatrist and X-rays.  Three years later, the Veteran was seen at the Swedish American Hospital on January 17, 2007 for fractures to the fourth and fifth metatarsals of the left foot.  The Veteran reported that he hurt himself jumping off a bunk bed at a shelter the previous day.  He denied falling or incurring a head injury and was treated with a walking boot and crutches.  Four days later, on January 23, 2007, he was seen by a podiatrist at the North Chicago VAMC who confirmed the diagnoses of left fourth and fifth metatarsal fractures and placed the left foot into a fiberglass cast.  Upon VA examination in May 2013, the toe fractures were characterized as well-healed with no pain or residual impairment of the left foot. 

Although the record establishes fractures of the toes of the left foot, the Board finds that the competent evidence does not demonstrate a relationship between the fractures and the Veteran's service-connected residuals of a fractured left fibula.  The Veteran has not submitted any medical evidence in support of his claim and has not reported that any of his physicians have identified a nexus between his foot fractures and service-connected residual left ankle disability.  VA and private treatment records do not contain any medical evidence of a link between the two disabilities.  In fact, the only medical opinion of record, that of the February 2009 VA examiner, weighs against the claim.  The VA examiner acknowledged the Veteran's contentions regarding instability of the ankle causing his left toe fractures, but concluded it was very unlikely the instability resulted in fractured toes.  The Board also notes that the Veteran's left ankle was stable upon examination by VA in February 2009 and May 2013.  There is also no objective evidence on ankle instability since June 2003 when mild laxity was observed by a VA examiner.  Furthermore, the Veteran's VA podiatrists have identified other conditions to account for his unsteadiness while walking, including pes planus and cerebellar deficits secondary to long-term alcoholism. 

The Board has considered the statements of the Veteran in support of his claim.  In various letters to VA, the Veteran has reported that his 2004 and 2007 toe fractures were incurred due to injuries caused by left ankle instability.  The Veteran is competent to report how his injuries occurred, but the Board finds that they are not credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  The Board finds that the Veteran's statements linking his left toe fractures to instability associated with the service-connected left ankle disability are not credible based on numerous inconsistencies and contradictions contained in the objective medical records and his own statements.  

The Veteran's statements to VA consistently link his 2004 and 2007 fractures to falls incurred due to his service-connected left ankle.  In March 2004, the Veteran wrote that he fell down a flight of stairs when his left ankle gave out.  Similarly, in a February 2007 letter and during the February 2009 VA examination, the Veteran reported that he fractured his toes after "stepping wrong" getting out of bed due to left ankle instability.  These statements are at odds with the history provided while receiving contemporaneous medical care for his injuries.  The Veteran initially reported to the North Chicago VA emergency department on February 19, 2004, the day he first fractured a toe, stating that he fell after slipping on ice.  Later that same day, he told a physician that he twisted his left foot due to his left ankle while walking down some stairs.  While the Veteran provided lay statements from friends describing his difficulties ambulating due to left ankle pain, none of the statements were from a person who actually observed the Veteran falling in February 2004.  The Veteran also provided an inconsistent history with respect to his toe fractures incurred in 2007.  Records from the Swedish American Hospital on January 17, 2007 document that the Veteran reported jumping out of a bunk bed and hurting his left foot.  He specifically denied falling.  However, when the Veteran was seen at the North Chicago VAMC several days later, he stated that he hurt his foot stepping wrong out of bed causing his left ankle to give way.  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  In this case, the Board finds that the Veteran's statements regarding the cause of his toe fractures are not credible based on contradictions and inconsistencies documented in both the medical records and the Veteran's own statements.  The Board also finds that the Veteran's statements provided in the context of contemporaneous medical treatment are more credible than those provided for compensation purposes.  

Thus, the competent medical evidence outweighs the lay statements in support of the claim and the Board finds that service connection for fractures of the left foot and toes is not warranted as secondary to service-connected residuals of a fracture of the distal left fibula.

Service connection may also be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In this case, the record clearly establishes that the Veteran's left toe fractures were the result of injuries that occurred decades after his discharge from active duty in 1981.  Service records are completely negative for any left foot abnormalities and the Veteran's feet were normal at the July 1981 separation examination.  VA and private treatment records clearly document the February 2004 and January 2007 incidents that resulted in fractured left toes, and the Veteran has never contended that these disabilities were incurred due to active duty service.  The Board therefore concludes that the evidence is against service connection as directly due to active military service.  As service connection is also not warranted on a secondary basis, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002).


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) defined VA's duties to notify and assist a veteran in the substantiation of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

Given the favorable nature of the Board's decision to reopen the claim for entitlement to service connection for bipolar disorder, the Board concludes that further discussion of the new and material claim-with respect to VA's duties to notify and assist-is not necessary.  

Notice fulfilling the requirements of 38 C.F.R. § 3.159(b) with respect to the other claims on appeal was furnished to the Veteran in April 2003 and December 2008 letters.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claims in March 2006 and December 2008 letters.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice should be given before an initial AOJ decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  While complete VCAA notice was provided after the initial adjudication of the claims, this timing deficiency was remedied by the issuance of VCAA notice followed by readjudication of the claims.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The claims were most recently readjudicated in the July 2013 SSOC.  Therefore, any timing deficiency has been remedied.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained all available records of treatment reported by the Veteran, including service treatment records, records of VA treatment, records from the Social Security Administration (SSA), and private medical records.  The Veteran was also provided several VA examinations to determine the severity of his left ankle disability, most recently in May 2013.  VA examinations were also conducted in February 2009 and May 2013 in response to the claim for service connection for left foot fractures, and the February 2009 examination report includes a medical opinion addressing the etiology of the claimed disability.

The Board also finds that VA has complied with the December 2010 remand orders of the Board.  In response to the Board's remand, the Veteran's most recent VAMC treatment records were obtained and added to the record.  Additionally, the Veteran was provided VA examinations of his left ankle and foot in May 2013.  The National Personnel Records Center (NPRC) also issued a May 2011 notice that there was no evidence to substantiate the Veteran ever served in the Republic of Vietnam.  The case was then readjudicated in a July 2013 supplemental statement of the case (SSOC).  Therefore, VA has complied with the remand orders of the Board.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to a 20 percent rating, but not higher, for residuals of a fracture of the distal left fibula is granted.

New and material evidence having been received, reopening of the claim for entitlement to service connection for bipolar disorder is granted.

Entitlement to service connection for fractures of the left foot and toes, to include as secondary to service-connected residuals of a fracture of the distal left fibula, is denied.


REMAND

The Board finds that additional development is necessary before a decision may be rendered with respect to the other claims on appeal.  Regarding the claims for service connection for an acquired psychiatric disability and low back disability, a remand is necessary to ensure compliance with the Board's previous December 2010 remand instructions.  

In its December 2010 remand, the Board ordered that the Veteran should be provided VA examinations to include medical opinions addressing whether any diagnosed conditions were incurred due to active duty service or were caused or aggravated by a service-connected disability.  The requested examinations were conducted in May and June 2013, but the medical opinions provided by the examiners are inadequate.  The VA psychiatric examiner found that the Veteran did not meet the diagnostic criteria for PTSD, but did not offer an opinion addressing the etiology of the other diagnosed disability, bipolar affective disorder.  Similarly, the examiner who performed the May 2013 VA examination of the Veteran's lumbar spine did not provide any opinion addressing service connection on a direct or secondary basis.  The AOJ attempted to cure this deficiency by obtaining am opinion from another VA provider, but the undated opinion does not address direct service connection for the claimed back disability or whether the disability is aggravated by the service-connected residuals of a left fibula fracture.  A remand is therefore required to obtain adequate medical opinions in compliance with the Board's December 2010 remand.  See Stegall v. West, 11 Vet. App 268 (1998) (Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The record also suggests there are outstanding records of VA psychiatric treatment not included in the claims file.  In February 2003, the Veteran reported to his VA provider that he received past psychiatric treatment at the Milwaukee VAMC.  Records from this facility are also not associated with the claims file.  The procurement of potentially pertinent VA medical records referenced by the Veteran is required.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

In September 2008, the Veteran's representative submitted a statement from the Veteran contending that the North Chicago VAMC did not properly set January 2007 breaks of his toes which resulted in additional disability.  This statement was interpreted by the Board as a claim for entitlement to compensation under 38 U.S.C.A. § 1151 for left toe fractures and was referred to the AOJ for appropriate action in the December 2010 Board remand.  Instead of issuing a rating decision addressing the claim under 38 U.S.C.A. § 1151, the AOJ included the claim in a July 2013 supplemental statement of the case (SSOC) as part of the claim for service connection for left foot and toe fractures.  The Veteran expressed disagreement with the denial of the claim in an August 2013 communication.  The Board finds that the claim for compensation for toe fractures under 38 U.S.C.A. § 1151 is a separate claim for benefits and the Board cannot adjudicate it as part of the claim for service connection for left toe fractures.  The July 2013 SSOC serves as the initial denial of the claim and the Veteran filed a valid notice of disagreement (NOD) in August 2013.  He has not been provided a statement of the case (SOC) in response to the disagreement and a remand is required for the issuance of a SOC on the 38 U.S.C.A. § 1151 claim.  See Manlicon v. West, 12 Vet. App. 238 (1999).

As a final matter, the Board finds that the claim for entitlement to TDIU is inextricably intertwined with the claims for service connection for an acquired psychiatric disorder and low back disability.

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete records of treatment from the Milwaukee VAMC dated prior to February 2003.  All efforts to obtain this evidence must be documented in the record.  Evidence received pursuant to this request must be associated with the paper or virtual claims file. 

2.  Return the claims file to the VA examiner who performed the June 2013 psychiatric examination.  After reviewing the claims file, the examiner should issue an addendum medical opinion stating whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's bipolar affective disorder is etiologically related to an incident of active duty service, to include the Veteran's reported traumatic experiences.

For the purposes of this opinion, the examiner should accept the Veteran's statements regarding his in-service stressors as true. 

The addendum medical opinion must be accompanied by a full explanation and basis.  If the June 2013 examiner is not available, the claims file should be provided to a VA examiner with appropriate expertise to render a medical opinion in this case.

3.  Return the claims file to the VA examiner who performed the May 2013 spine examination.  After reviewing the claims file, the examiner should issue an addendum medical opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's mechanical low back pain syndrome is etiologically related to an incident of active duty service or is caused or aggravated by the service-connected residuals of a left fibula fracture.  

The addendum medical opinion must be accompanied by a full explanation and basis.  The examiner must address the Veteran's contentions that his left fibula fracture has resulted in an altered gait which is the cause of his low back pain.  The examiner should also review the November 2010 article submitted by the Veteran identifying a possible link between limping and low back pain.  Finally, the examiner must address whether the Veteran's residuals of a left fibula fracture have aggravated the low back disability.

4.  Issue a SOC to the Veteran and his representative on the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for left toe fractures due to VA treatment at the North Chicago VAMC in 2007.  The Veteran should also be informed of the requirements to perfect an appeal with respect to this issue.  

5.  Readjudicate the claims on appeal, to include the claim for TDIU.  If the benefits sought remain denied, issue a SSOC before returning the case, along with the claim for compensation under 38 U.S.C.A. § 1151, if appropriate, to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


